Citation Nr: 1414844	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.  

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.  

3.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.  

4.  Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected bilateral plantar fasciitis with pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1997 to June 1999 and from November 2001 to July 2003.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from an October 2006 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

Case law and VA regulations dictate that VA must make a reasonable effort to assist the Veteran in the development of his claim and to obtain relevant records, particularly when the information sought is within the control of a Federal agency, such as, VA or Social Security Administration (SSA), subject to any supervening laws concerning the release of privileged information.  With respect to records within the control of a governmental agency, VA is required to make as many requests as necessary to obtain the records until it is informed by that agency that the records either do not exist or are no longer in their custodial control.  38 C.F.R. § 3.159(c)(2) (2013).  

In this case, the evidence associated with the claims file subsequent to the February 2010 remand showed that the Veteran was apparently awarded SSA disability.  (See August 2011 VA outpatient note).  However, no attempt has been made to obtain the SSA decision and associated medical records.  As these records are potentially relevant to the Veteran's claim and are within the control of a Federal agency, VA has an obligation to obtain the records.  

Furthermore, the Board notes that while the Veteran was examined by VA in April 2011 to determine the nature and etiology of the disabilities at issue on appeal, the examiner did not provide the necessary information to address the question central to the Veteran's claim.  Specifically, whether the claimed disabilities were aggravated by the service-connected bilateral foot disability.  While the examiner opined that the claimed disabilities were not caused by or related to the service-connected bilateral foot disability, he did not offer an opinion as to the question of aggravation.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

For the benefit of the VA examiner, it should be noted that service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the claimed disabilities, VA is required to attempt to obtain a clear and unambiguous medical opinion based on the available evidence of record.  If, after review of all the pertinent evidence of record, the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all outstanding VA medical records since August 2011 (the most recent report of record), and associate them with the claims file.  

2.  The AMC should also should take appropriate steps to obtain from the SSA the administrative decision and all medical records relied upon concerning that claim, and associate them with the claims file.  

3.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any identified disability of the ankles, knees, low back and cervical spine.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should render an opinion as to whether it is at least as likely as not that any identified bilateral ankle, bilateral knee, low back or cervical spine disability is proximately due to, the result of, or aggravated by the service-connected bilateral plantar fasciitis with pes planus.  If aggravated, the degree of aggravation should be quantified, if possible, for each affected joint.  

A fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion.  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  This should include consideration of whether any current bilateral ankle, bilateral knee, low back or cervical spine disability is proximately due to, the result of, or aggravated by the service-connected bilateral plantar fasciitis with pes planus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

